UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6172


WILLIAM SCOTT DAVIS, JR.,

                    Plaintiff - Appellant,

             v.

HON. W. EARL BRITT; JEFF SESSIONS, USAG; JAMES GARNETT, JR., PRJ;
DONAL HUNTER, PRJ; USMS UNKNOWN DEPUTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00166-MSD-LRL)


Submitted: June 27, 2019                                          Decided: July 17, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        William Scott Davis, Jr., seeks to appeal the district court’s order transferring his

28 U.S.C. § 2255 (2012) motion to the United States District Court for the Eastern

District of North Carolina. The district court entered its transfer order on May 25, 2018.

Davis did not file his notice of appeal until January 2019. However, prior to filing his

notice of appeal, Davis filed a motion pursuant to Fed. R. Civ. P. 60. The district court

received Davis’ motion on June 25, 2018. In order for the Rule 60 motion to render

Davis’ notice of appeal timely filed as to the underlying transfer order, the motion was

due on June 22, 2018. Fed. R. App. P. 4(a)(4)(A)(vi). Because Davis is incarcerated, the

motion is considered filed as of the date it was properly delivered to prison officials for

mailing to the court. Houston v. Lack, 487 U.S. 266, 275-76 (1988). The record does not

reveal when Davis gave the Rule 60 motion to prison officials for mailing. Accordingly,

we remand the case for the limited purpose of allowing the district court to obtain this

information from Davis and to determine whether the filing was timely under Houston v.

Lack.    The record, as supplemented, will then be returned to this court for further

consideration.

                                                                               REMANDED




                                              2